       Case 19-03144-hdh Doc 13 Filed 01/27/20           Entered 01/27/20 12:06:00    Page 1 of 3




The following constitutes the ruling of the court and has the force and effect therein described.



Signed January 27, 2020
                                            United States Bankruptcy Judge
  ______________________________________________________________________


                                  UNITED STATES BANKRUPTCY COURT
                                    NORTHERN DISTRICT OF TEXAS
                                           DALLAS DIVISION

      In re:                                         §
                                                     §
      Global Molecular Labs, LLC,                    §         Case No. 17-34618
                                                     §
                     Debtor.                         §         Chapter 7
                                                     §
                                                     §
      James W. Cunningham, Chapter 7 Trustee         §
      for Global Molecular Labs, LLC,                §
                                                     §
                     Plaintiff,                      §
                                                     §
      v.                                             §         Adversary No. 19-03144
                                                     §
      Aetna Health, Inc. and                         §
      Aetna Medicaid Administrators, LLC,            §
                                                     §
                    Defendants.                      §
                                                     §

                     REPORT AND RECOMMENDATION TO DISTRICT COURT
                     REGARDING MOTION TO WITHDRAW THE REFERENCE

               On December 9, 2019, Aetna Health, Inc. and Aetna Medicaid Administrators, LLC (the

     “Defendants”) filed the Defendants’ Motion to Withdraw the Reference [Docket No. 6] (the

     “Motion”) requesting that the District Court withdraw the reference of the above-captioned

                                                    1
 Case 19-03144-hdh Doc 13 Filed 01/27/20                Entered 01/27/20 12:06:00    Page 2 of 3




adversary proceeding (the “Adversary Proceeding”) to the Bankruptcy Court. Pursuant to Federal

Rule of Bankruptcy Procedure 5011 and Local Bankruptcy Rule 5011-1, the Bankruptcy Court

held a status conference regarding the Motion on January 23, 2020 (the “Status Conference”) and

now submits the following report and recommendation to the United States District Court:

       1.        A response to the Motion has not been filed. At the Status Conference, counsel for

the Plaintiff indicated that the Motion is not opposed.

       2.        The parties have agreed to abate the Adversary Proceeding pending a determination

of the Motion.

       3.        The Adversary Proceeding involves non-core matters under 28 U.S.C. § 157. The

parties do not consent to the entry of a final judgment on non-core claims by the Bankruptcy Court.

       4.        The Defendants have requested a jury trial and indicated that they do not consent

to the bankruptcy judge conducting the jury trial, as would be required for the bankruptcy judge to

conduct the jury trial under 28 U.S.C. § 157(e).

       5.        Shortly after the Adversary Proceeding was filed, the Bankruptcy Court entered a

scheduling order [Docket No. 3], but at the Status Conference, the parties stated their intention to

seek a modification of the current scheduling order after holding a discovery conference.

       6.        The parties are not ready for trial.

       7.        There are three additional considerations that the Bankruptcy Court believes are

relevant to the Motion. First, the Defendants raised an issue regarding jurisdiction in the Motion.

Paragraph 4 of the Plaintiff’s Complaint asserts the alleged jurisdictional grounds for the

Adversary Proceeding as 28 U.S.C. § 1331, 29 U.S.C. § 1132(e), and 29 U.S.C. § 1367, but not

28 U.S.C. § 1334 (bankruptcy jurisdiction). Nevertheless, the Bankruptcy Court believes it has

subject matter jurisdiction in this Adversary Proceeding under 28 U.S.C. § 1334(b), as the claims

herein are related to a case under title 11. Thus, pursuant to 28 U.S.C. § 157(c), the Bankruptcy

                                                    2
 Case 19-03144-hdh Doc 13 Filed 01/27/20                 Entered 01/27/20 12:06:00           Page 3 of 3




Court believes it has jurisdiction to hear the Adversary Proceeding but does not have authority to

enter final orders or judgment.

        8.      Second, while the Bankruptcy Court does not lack subject matter jurisdiction, the

claims in the Adversary Proceeding have very little to do with bankruptcy law. They consist of

one count for breach of contract and then several counts for causes of action under the Texas

Insurance Code and ERISA.

        9.      Third, in addition to this Adversary Proceeding, the Plaintiff has filed eleven other

complaints against insurance companies with similar allegations and causes of action.1 In order to

avoid inconsistent results or the duplication of efforts, if the reference is withdrawn in the

Adversary Proceeding, it may make sense to also withdraw the reference for the other similar

actions as well.

        10.     The Bankruptcy Court recommends that the District Court grant the Motion and

withdraw the reference. In the event that the District Court decides to refer pre-trial matters in the

Adversary Proceeding, the Bankruptcy Court is ready, willing, and able to handle those matters.

If, however, the District Court believes one of the Magistrate Judges may have more familiarity

with the types of causes of action in this Adversary Proceeding, it may be preferable to refer the

Adversary Proceeding and the other similar actions to a Magistrate Judge.

                             ### End of Report and Recommendation ###




1
  Adversary proceeding numbers 19-3158, 19-3159, 19-3180, 19-3181, 19-3183, 19-3186, 19-3188, 19-3189,
19-3198, 19-3199, and 19-3200.
                                                     3
